Title: Thomas Jefferson to Henry Dearborn, 17 March 1815
From: Jefferson, Thomas
To: Dearborn, Henry


          My dear General, friend & antient Colleague.  Monticello Mar. 17. 15.
          I have recieved your favor of Feb. 27. with very great pleasure, and sincerely reciprocate congratulations on the late events. peace was indeed desirable; yet it would not have been as welcome without the successes of New Orleans. these last have established truths too important not to be valued: that the people of Louisiana are sincerely attached to the union: that their city can be defended: that the Western states make it’s defence their peculiar concern: that the militia are brave: that their deadly aim countervails the maneuvering skill of their enemy: that we have officers of natural genius now starting forward from the mass; and that, putting together all our conflicts, we can beat the British, by sea and by land, with equal numbers. all this being now proved, I am glad of the pacification of Ghent, and shall still be mores more so, if by a reasonable arrangement against impressment, they will make it truly a treaty of peace, and not a mere truce, as we must all consider it, until the principle of the war is settled. nor among the incidents of the war will we forget your services. after the disasters produced by the treason or the cowardice, or both, of Hull, and the follies of some others, your capture of York and Fort George first turned the tide of success in our favor; and the subsequent campaigns sufficiently wiped away the disgraces of the first. if it were justifiable to look to your own happiness only, your resolution to retire from all public business could not but be approved. but you are too young to ask a discharge as yet; and the public councils too much needing the wisdom of it’s ablest citizens to relinquish their claim on you. and surely none needs your aid more than your own state. Oh! Massachusets! how have I lamented the degradation of your apostacy! Massachusetts, with whom I went with pride in 76. whose vote was my vote on every public question, and whose principles were then the standard of whatever was free or fearless. but then she was under the counsels of the two Adamses; while Strong, her present leader, was promoting petitions for submission to British power and British usurpation. while under her present councils she must be contented to be nothing: as having a vote indeed to be counted, but not respected. but should the state once more buckle on her republican harness, we shall recieve her again as a sister, and recollect her wanderings among the crimes only of the parricide party which would have basely sold what their fathers so bravely won from the same enemy. let us look forward then to the act of repentance, which, by dismissing her venal traitors, shall be the signal of return to the bosom and to the principles of her brethren: and if her late humiliation can just give her modesty enough to suppose that her Southern brethren are somewhat on a par with her in wisdom, in information, in patriotism, in bravery, and even in honesty altho’ not in psalm-singing, she will more justly estimate her own relative momentum in the union. with her antient principles she would really be great if she did not think herself the whole. I should be pleased to hear that you go into her councils, and assist in bringing her back to those principles and to a sober satisfaction with her proportionable share in the direction of our affairs.
          What most affects me in your letter is the hope it excites of once more seeing you, and, at Monticello. ‘Oh welcome hour whenever.’ you do not say whether the curiosity of mrs Dearborne excites no inclination on her part to come and see her Southern friends, the Hottentots of Doctors Morse, and Parish, and Ogden, and Gardener Etc. Etc. Etc. and yet she would be recieved by them with cordiality and distinction, and no where more affectionately than at Monticello. I have just recieved a letter of friendship from Caesar Rodney who flatters me with a like hope of a visit this summer. and I have written to him that if chance or purpose could time your visits together, it would make it a real jubilee; and that if your time should happen to be his, you will pick him up by the way. but come as you will, or as you can, it will make me supremely happy. only you must give me a month’s notice, because I am subject three or four times a year to absences of a month at a very distant possession in the South, which however with notice, are entirely at my command. it would be mortification indelible to lose such a visit by a mistimed absence. be so good as to lay my homage at the feet of mrs Dearborne, and to be assured that I am ever and affectionately your friend.
          Th: Jefferson
        